



SIXTH AMENDMENT TO LOAN AGREEMENT
THIS SIXTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
the 23rd day of September, 2016 (the “Amendment Date”), by and between
IMH FINANCIAL CORPORATION, a Delaware corporation (“Borrower”), and SRE MONARCH
LENDING, LLC, a Delaware limited liability company (“Lender”).
RECITALS
WHEREAS, Borrower and Lender have entered into that certain Loan Agreement dated
as of December 31, 2014, as amended by that certain First Amendment to Loan
Agreement dated as of April 23, 2015, as further amended by that certain Second
Amendment to Loan Agreement dated as of June 23, 2015, as further amended by
that certain Third Amendment to Loan Agreement dated as of August 24, 2015, as
further amended by that certain Fourth Amendment to Loan Agreement dated as of
November 23, 2015, as further amended by that certain Fifth Amendment to Loan
Agreement dated as of March 23, 2016, as further amended by that certain letter
agreement dated September 19, 2016, and as further amended by that certain
letter agreement dated September 21, 2016 (collectively, the “Loan Agreement”);
and
WHEREAS, Borrower and Lender desire to amend the Loan Agreement on the terms and
subject to the conditions set forth in this Amendment.
NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
AMENDMENT
1.Defined Terms. Capitalized terms used herein but not otherwise defined in this
Amendment shall have the meanings provided to such terms in the Loan Agreement
(including as amended by this Amendment).


2.Amendment. The Loan Agreement is hereby amended as follows:


(a)The definition of “Facility Maturity Date” is deleted and the following is
substituted in its place:


“ “Facility Maturity Date”: The latest of (a) January 22, 2016, (b) if the
Borrower timely and properly exercises the First Extension Option, February 22,
2016, (c) if the Borrower has timely and properly exercised the First Extension
Option and timely and properly exercises the Second Extension Option, March 23,
2016, (d) if the Borrower has timely and properly exercised the First Extension
Option and the Second Extension Option and timely and properly exercises the
Third Extension Option, June 21, 2016, (e) if the Borrower has timely and
properly exercised the First Extension Option, the Second Extension Option and
the Third Extension Option and timely and properly exercises the Fourth
Extension Option, September 19, 2016, or (f) if the Borrower has timely and
properly exercised the First Extension Option, the Second Extension Option, the
Third Extension Option and the Fourth Extension Option, and timely and properly
exercises the Fifth Extension Option, December 22, 2016.”





--------------------------------------------------------------------------------





(b)The definition of “Facility Use Fee Date” is deleted and the following is
substituted in its place:


“ “Facility Use Fee Date”: The twenty-third day of March, June, September and
November, commencing on December 23, 2016. If any such day is not a Business
Day, the Facility Use Fee Date will be the immediately preceding Business Day.”
(c)A new definition of “Sixth Amendment” is added immediately after the
definition of “Seventh Facility Additional Fee”:


“ “Sixth Amendment”: The Sixth Amendment to Loan Agreement between Borrower and
Lender.”
(d)A new definition of “Ninth Facility Additional Fee” is added immediately
after the definition of “Maximum Lawful Rate”:


“ “Ninth Facility Additional Fee”: The fee in the amount of One Hundred Thousand
Dollars ($100,000), which shall be earned on the Closing Date and shall be due
and payable as follows: the first Thirty-Three Thousand Three Hundred
Thirty-Three and 33/100 Dollars ($33,333.33) shall be due and payable not later
than October 24, 2016; the next Thirty-Three Thousand Three Hundred Thirty-Three
and 33/100 Dollars ($33,333.33) shall be due and payable not later than November
22, 2016; and the final Thirty-Three Thousand Three Hundred Thirty-Three and
34/100 Dollars ($33,333.34) shall be due and payable not later than December 22,
2016.”
(e)A new definition of “Fifth Extension Option” is added immediately after the
definition of “Fifth Amendment”:


“ “Fifth Extension Option”: The meaning specified in Section 2.7.”
(f)Section 2.4 is deleted in its entirety and the following is substituted in
its place:


“Section 2.4. Determination and Payment of Interest. The Borrower shall pay all
then outstanding, accrued Interest on the date of the First Amendment. The
Borrower shall, to the extent not previously paid by Borrower to Lender, pay all
then outstanding, accrued Interest on the date of the Second Amendment. The
Borrower shall, to the extent not previously paid by Borrower to Lender, pay all
then outstanding, accrued Interest on the date of the Third Amendment. The
Borrower shall, to the extent not previously paid by Borrower to Lender, pay all
then outstanding, accrued Interest on the date of the Fourth Amendment. The
Borrower shall, to the extent not previously paid by Borrower to Lender, pay all
then outstanding, accrued Interest on the date of the Fifth Amendment. The
Borrower shall, to the extent not previously paid by Borrower to Lender, pay all
then outstanding, accrued Interest on the date of the Sixth Amendment. If
Borrower exercises the First Extension Option, the Borrower shall, to the extent
not previously paid by Borrower to Lender, pay all then outstanding, accrued
Interest on January 22, 2016. If Borrower exercises the Second Extension Option,
the Borrower shall, to the extent not previously paid by Borrower to Lender, pay
all then outstanding, accrued Interest on February 22, 2016. If Borrower
exercises the Third Extension Option, the Borrower shall, to the extent not
previously paid by Borrower to Lender, pay all then outstanding, accrued
Interest on March 23, 2016. If Borrower exercises the Fourth Extension Option,
the Borrower shall, to the extent not previously paid by Borrower to Lender, pay
all then outstanding, accrued





--------------------------------------------------------------------------------





Interest on June 21, 2016. If Borrower exercises the Fifth Extension Option, the
Borrower shall, to the extent not previously paid by Borrower to Lender, pay all
then outstanding, accrued Interest on September 23, 2016. The Borrower shall, to
the extent not previously paid by Borrower to Lender, pay all outstanding,
accrued Interest on the Facility Maturity Date.”
(g)Section 2.7 is deleted and the following is substituted in its place:


“Section 2.7    Borrower’s Options to Extend the Facility Maturity Date.
Provided no Event of Default has occurred and is continuing either at the time
the applicable extension option is exercised or on the Facility Maturity Date
that is being extended pursuant to the exercise of the related extension option,
the Borrower shall have five consecutive options to extend the Facility Maturity
Date, the first to extend the Facility Maturity Date to February 22, 2016 (the
“First Extension Option”) and, if the Facility Maturity Date has been extended
to February 22, 2016 by the timely and proper exercise of the First Extension
Option, the second to extend the Facility Maturity Date from February 22, 2016
to March 23, 2016 (the “Second Extension Option”) and, if the Facility Maturity
Date has been extended to March 23, 2016 by the timely and proper exercise of
the First Extension Option and the Second Extension Option, the third to extend
the Facility Maturity Date from March 23, 2016 to June 21, 2016 (the
“Third Extension Option”) and, if the Facility Maturity Date has been extended
to June 21, 2016 by the timely and proper exercise of the First Extension
Option, the Second Extension Option, and the Third Extension Option, the fourth
to extend the Facility Maturity Date from June 21, 2016 to September 23, 2016
(the “Fourth Extension Option”) and, if the Facility Maturity Date has been
extended to September 23, 2016 by the timely and proper exercise of the First
Extension Option, the Second Extension Option, the Third Extension Option, and
the Fourth Extension Option, the fifth to extend the Facility Maturity Date from
September 23, 2016 to December 22, 2016 (the “Fifth Extension Option”). The
Borrower may exercise the First Extension Option by giving written notice to the
Lender of Borrower’s intent to exercise the First Extension Option and paying to
Lender on or before 1:00 PM Central Time on January 21, 2016 (it being agreed
that, to constitute effective notice of such exercise of the First Extension
Option, such notice must be in writing and received by Lender not later than
1:00 PM Central Time on January 21, 2016) (a) the Fifth Facility Additional Fee
and (b) an amount equal to all accrued but unpaid Interest as of January 22,
2016. The Borrower may, if the First Extension Option has been timely and
properly exercised, exercise the Second Extension Option by giving written
notice to the Lender of Borrower’s intent to exercise the Second Extension
Option and paying to Lender on or before February 19, 2016 (it being agreed
that, to constitute effective notice of such exercise of the Second Extension
Option, such notice must be in writing and received by Lender not later than
1:00 PM Central Time on February 19, 2016) (a) the Sixth Facility Additional Fee
and (b) an amount equal to all accrued but unpaid Interest as of February 22,
2016. The Borrower may, if the First Extension Option and Second Extension
Option have each been timely and properly exercised, exercise the Third
Extension Option by giving written notice to the Lender of Borrower’s intent to
exercise the Third Extension Option and paying to Lender on or before March 23,
2016 (it being agreed that, to constitute effective notice of such exercise of
the Second Extension Option, such notice must be in writing and received by
Lender not later than 5:00 PM Central Time on March 23, 2016) (a) the Seventh
Facility Additional Fee and (b) an amount equal to all accrued but unpaid
Interest as of March 23, 2016. The Borrower may, if the First Extension Option,
Second Extension Option and Third Extension Option have each been timely and
properly exercised, exercise the Fourth Extension Option by giving written
notice to the Lender of Borrower’s intent to exercise the Fourth Extension
Option and paying





--------------------------------------------------------------------------------





to Lender on or before June 21, 2016 (it being agreed that, to constitute
effective notice of such exercise of the Fourth Extension Option, such notice
must be in writing and received by Lender not later than 1:00 PM Central Time on
June 21, 2016) (a) the Eighth Facility Additional Fee and (b) an amount equal to
all accrued but unpaid Interest as of June 21, 2016. The Borrower may, if the
First Extension Option, Second Extension Option, Third Extension Option and
Fourth Extension Option have each been timely and properly exercised, exercise
the Fifth Extension Option by giving written notice to the Lender of Borrower’s
intent to exercise the Fifth Extension Option and paying to Lender on or before
September 23, 2016 (it being agreed that, to constitute effective notice of such
exercise of the Fifth Extension Option, such notice must be in writing and
received by Lender not later than 3:00 PM Central Time on September 23, 2016) an
amount equal to all accrued but unpaid Interest as of September 23, 2016.”
(h)Section 2.11(c) is deleted and the following is substituted in its place:


“(c) The Borrower shall pay the First Facility Additional Fee on or before April
24, 2015. The Borrower shall pay the Second Facility Additional Fee on or before
June 24, 2015. The Borrower shall pay the Third Facility Additional Fee on or
before August 24, 2015. The Borrower shall pay the Fourth Facility Additional
Fee on or before November 23, 2015. If Borrower exercises the First Extension
Option, the Borrower shall pay the Fifth Facility Additional Fee on or before
January 22, 2016. If Borrower exercises the Second Extension Option, the
Borrower shall pay the Sixth Facility Additional Fee on or before February 22,
2016. If Borrower exercises the Third Extension Option, the Borrower shall pay
the Seventh Additional Facility Fee on or before March 23, 2016. If Borrower
exercises the Fourth Extension Option, the Borrower shall pay the Eighth
Facility Additional Fee on or before June 21, 2016. If Borrower exercises the
Fifth Extension Option, the Borrower shall pay the Ninth Facility Additional Fee
as follows: Borrower shall pay the first Thirty-Three Thousand Three Hundred
Thirty-Three and 33/100 Dollars ($33,333.33) on or before October 24, 2016;
Borrower shall pay the next Thirty-Three Thousand Three Hundred Thirty-Three and
33/100 Dollars ($33,333.33) on or before November 22, 2016; and Borrower shall
pay the final Thirty-Three Thousand Three Hundred Thirty-Three and 34/100
Dollars ($33,333.34) on or before December 22, 2016. The First Facility
Additional Fee, the Second Facility Additional Fee, the Third Facility
Additional Fee, the Fourth Facility Additional Fee, the Fifth Facility
Additional Fee, the Sixth Facility Additional Fee, the Seventh Facility
Additional Fee, the Eighth Facility Additional Fee and the Ninth Facility
Additional Fee are each non-refundable.”
3.Borrower hereby remakes, on and as of the Amendment Date, each and every one
of the representations and warranties of the Borrower in the Transaction
Documents. Borrower hereby represents and warrants that no Event of Default
exists.


4.Borrower hereby warrants and represents that as of the Amendment Date,
(i) Borrower has been duly authorized to execute and deliver this Amendment;
(ii) Borrower has no defense, offset or counterclaim with respect to the payment
of any sum owed to Lender, or with respect to any agreement or covenant in the
Transaction Documents; and (iii) Lender, on and as of the Amendment Date, has
fully performed all obligations to Borrower which it may have had or has on and
as of the Amendment Date. Without limiting the generality of the foregoing,
Borrower, on its own behalf and on the behalf of its respective past, present
and future representatives, partners, managers, members, shareholders, officers,
directors, agents, employees, servants, affiliates and related companies, heirs,
successors and assigns (hereinafter referred to collectively as the “Borrowing
Group”), hereby





--------------------------------------------------------------------------------





waives, releases and forever discharges Lender, and its past, present and future
officers, directors, subsidiary and affiliated entities or companies, agents,
servants, employees, shareholders, partners, members, managers, representatives,
successors, assigns, attorneys, accountants, assets and properties, as the case
may be (hereinafter referred to collectively as the “Lender Group”), from and
against all manner of actions, cause and causes of action, suits, debts, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, obligations, liabilities, costs, expenses,
losses, damages, judgments, executions, claims and demands, of whatever kind and
nature, in law or in equity, whether known or unknown, whether or not concealed
or hidden, arising out of or relating to any matter, cause or thing whatsoever,
that any of the Borrowing Group, jointly or severally, may have had, or now have
or that may subsequently accrue against the Lender Group by reason of any matter
or thing whatsoever that occurred, existed or may have occurred or existed on or
before the Amendment Date arising out of or in any way connected to the
Transaction Documents. It is acknowledged and agreed that Lender is specifically
relying upon the representations, warranties, covenants and agreements contained
herein and that such representations, warranties, covenants, and agreements
constitute a material inducement to enter into this Amendment.


5.Borrower further agrees to pay, promptly after request from Lender, all fees
and expenses up to a maximum of $5,000.00 (collectively, the “Modification
Expenses”) associated with the consummation of the transactions contemplated in
this Amendment, including, without limitation, the reasonable fees and expenses
of Lender’s counsel and any related expenses incurred by Lender in connection
with this Amendment.


6.Nothing contained this Amendment shall establish a custom or course of
dealing. The execution and delivery of this Amendment by Lender is on a one-time
basis only, and Lender shall not have any obligation to consent to any other
matter or thing. By execution and delivery of this Amendment, Lender does not
waive any Events of Default, defaults, or rights and remedies, all of which
rights and remedies being expressly reserved by Lender.


7.Conditions. As consideration for, and as a condition precedent to, Lender’s
agreement to enter into this Amendment, Borrower shall pay concurrently with the
mutual execution of this Amendment:


(a)    To Lender, an amount equal to all accrued but unpaid Interest as of the
Amendment Date (it being agreed that if payment of such Interest is so paid, no
Facility Exit Fee shall be due and Borrower shall have no further obligation to
pay the Facility Exit Fee); and
(b)    as directed by Lender, all Modification Expenses.
8.No Other Changes. Except as expressly modified or waived hereby, all of the
terms and provisions of the Loan Agreement and the other Transaction Documents
shall remain in full force and effect. The term “this Agreement” or “Loan
Agreement” and all similar references as used in each of the Transaction
Documents shall hereafter mean the Loan Agreement as amended by this Amendment.


9.Governing Law. This Amendment shall construed in accordance with and governed
by the laws of the State of Illinois.


10.Counterparts; Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts (including
by facsimile or





--------------------------------------------------------------------------------





electronic exchange of PDF signature pages), each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.


11.Entirety. This Amendment and the other Transaction Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Transaction
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.




[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


 
 
BORROWER:
 
 
IMH FINANCIAL CORPORATION,
 
 
a Delaware corporation
 
 
By:__________________________________
 
 
        Lawrence D. Bain
 
 
Its: Chief Executive Officer
 
 
 
 
 
LENDER:
 
 
SRE MONARCH LENDING, LLC,
 
 
a Delaware limited liability company
 
 
By: Singerman Real Estate Management Company, L.P., its Manager
 
 
          By: Singerman Real Estate, LLC, its
 
 
                 General Partner
 
 
By:__________________________________
 
 
Name: Seth Singerman
 
 
Title: Manager




